Citation Nr: 1739531	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a throat disability.

3. Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis.

4. Entitlement to an initial disability rating in excess of 10 percent for left hip osteoarthritis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record reflects that the Veteran requested a video conference hearing before the Board on his September 2013 VA Form 9 (substantive appeal) pertaining to his claims for service connection for a right eye disability and a throat disability.  In a subsequent January 2014 letter, the Veteran stated that he wished to withdraw his September 2013 request for a video conference Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The Board notes that in March 2014, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a lumbar spine and entitlement to service connection for a left knee disability prior to certification to the Board.  As such, these issues are no longer on appeal, and no further consideration is necessary.  See 38 C.F.R. § 20.204(b) (2016).

Additionally, the Board notes in March 2014, the Veteran perfected a substantive appeal as to the issues of entitlement to an initial disability rating in excess of ten percent for right hip osteoarthritis and an initial disability rating for in excess of ten percent for left hip osteoarthritis.  A February 2017 supplemental statement of the case addressed the Veteran's right and left hip osteoarthritis claims and also mistakenly addressed the Veteran's claim for HTN.  A March 2017 VA memorandum to the Veteran's file confirmed this error and that the Veteran's claim for HTN is not on appeal.  As the Veteran did not perfect a substantive appeal for the claim of HTN, such claim is not in appellate status and is not before the Board. 

The issues of entitlement to service connection for a throat disability, entitlement to an initial disability rating in in excess of 10 percent for right hip osteoarthritis, and entitlement to an initial disability rating in excess of 10 percent for left hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a right eye disability.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in April 2009.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

B.  Factual Background and Analysis

The Veteran contends his right eye disability is related to service.  Specifically, the Veteran asserts that his right eye disability resulted from being splashed in the eye with diesel fuel.

A review of the Veteran's service treatment records (STRs) show that during his July 1990 entrance examination, the Veteran indicated he had no problems with his eyes.  A September 1990 eye consultation showed 20/20 vision in his right eye.  In September 1992, the Veteran reported blurry vision in his right eye following an incident where his right eye was splashed with diesel fuel.  The Veteran stated he experienced burning in his right eye, which subsided once his eye was flushed out.  He stated that he continued to experience problems with the vision in his right eye.  A vision test was performed, showing an acuity of 20/30 in the Veteran's right eye.  His vision fields were found grossly intact.

Subsequent to service, within one year of separation, the Veteran's post-treatment records were negative for signs and symptoms related to a right eye disability.

The Veteran's post-service VA treatment records from 2008 to 2010 reflect no noticeable deformity to the Veteran's eyes.  He reported wearing glasses for distance and denied vision problems while reading. 
The Veteran was afforded a VA examination in August 2010.  The Veteran reported being diagnosed with keratitis one to two years prior to the VA examination and that his current eye treatment consisted of applying a prescribed ointment.  Examination findings revealed the Veteran's right eye acuity was 20/30 with no pupillary defect.  His cornea and iris were normal and there was no evidence of injury to his right eye.  The examiner diagnosed the Veteran with dry eyes and mild myopia in both eyes, but found no presence of an eye disability.  The examiner stated that dry eye symptoms may cause ocular discomfort but this symptom would not be associated with the Veteran's in-service incident of being splashed in the eye with diesel fuel.  No functional impairment with the Veteran's occupation or daily activities was found.

Post-service VA treatment records from 2014 show the Veteran denied blurry vision or worsening eyesight.

After consideration of the entire record and the relevant law, the Board finds that service connection for a right eye disability is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a right eye disability was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The Veteran asserts that problems with his right eye began during service and continued since service to the present day.  While the Veteran's STRs show that the Veteran's right eye was splashed with diesel fuel, causing a burning sensation, once the Veteran's eye was flushed out, the burning stopped.  The Veteran was examined in service where his vision field was found to be grossly intact.  No further complaints or treatment of a right eye injury were found in the Veteran's STRs after this reported incident, nor was a diagnosis rendered pertaining to a right eye disability.  The Veteran's post-service treatment records do not show symptoms of a right eye disability, as the Veteran denied blurry vision and worsening eyesight and no noticeable deformities concerning his right eye were found.  The Board notes that a gap of approximately fifteen years exists in the Veteran's treatment records from the time of separation from service up until his August 2010 VA examination shwere he reported right eye symptoms.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd, 1330, 1333 (Fed. Circ. 2000).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied ?when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's STRs and post-service treatment records are silent for a diagnosis of a right eye disability.  Further, after review of the Veteran's medical history, consideration of his reported symptoms and onset of the claimed right eye disability, and examination of the Veteran, the August 2010 VA examiner found that the Veteran did not have a current diagnosis of a right eye disability based upon findings of a normal cornea, a normal iris, and no pupillary defect.  Although the Veteran's right eye was found to be dry, with mild myopia, the examiner opined that these visual impairments were not due to an eye disability nor were they associated with the Veteran's in-service incident where he was splashed in the eye by diesel fuel.  Here, there is simply no indication in the record that the Veteran has a current diagnosis of a right eye disability, or that he has had any such diagnosis at any time during the appeal period.

In making this finding, the Board accords significant probative weight to the August 2010 VA examination report.  The Board finds this examination report includes the most thorough and factually supported opinion of record as to whether the Veteran presently has a right eye disability.  The opinion was provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusion reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a right eye disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right eye disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

1.  Throat Disability

The Board notes that the Veteran has not been provided with an examination addressing his claimed throat disability.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that an examination is necessary to determine whether the Veteran has a throat disability that incurred in or is related to service.  The Veteran's STRs show an October 1990 diagnosis of pharyngitis as well as symptoms of swollen and infected tonsils, an April 1992 report of a sore throat with bloody sputum, and a January 1993 reported for a sore throat with symptoms of swollen and infected tonsils.  The Veteran's post-service VA treatment records from 2011 show the Veteran was evaluated for hypertrophied tonsils.  He reported difficulty swallowing and that he experienced streptococcal infections twice every year.

2.  Right Hip Osteoarthritis and Left Hip Osteoarthritis

In March 2014, the Veteran requested a video conference hearing before a Veterans Law Judge.  April 2017 correspondence from VA indicated the Veteran was scheduled for a video conference hearing for May 19, 2017.  The Veteran did not attend the video conference hearing, as he was incarcerated during that time until August 31, 2017.  VA's hearing notification letter was mailed to the Veteran's home address.  It is unclear whether the Veteran had notice of the video conference hearing to allow him the opportunity to notify VA that he was unable to attend the hearing and request that the video conference hearing be rescheduled.  For this reason, a conference hearing before the Board should be rescheduled for the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any throat disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed throat disability is etiologically related to the Veteran's active service.

2. Schedule the Veteran for a video conference hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


